DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3-7 and 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1, 3-7 and 9-15, the prior art does not disclose an image processing apparatus having the specific limitations disclosed in claims 1, 3-7 and 9-15, wherein the image processing apparatus comprises: a memory that stores multiple camera images; and a controller operatively coupled to the memory, the controller configured to: receive the multiple camera images; receive an output projection format; convert each of the multiple camera images into the output projection format by: receiving pixel coordinates of a camera image of the multiple camera images, converting the received pixel coordinates to intermediate projection format coordinates, and converting the intermediate projection format coordinates to source position coordinates of the output projection format; and when each of the multiple camera images is converted to the output projection format, stitch together the converted multiple camera images to form a single image, wherein the single image comprises the output projection format.

Re claims 16 and 20-22, claims 16 and 20-22 disclose a method for compositing multiple camera images and include all of the limitations of the image processing apparatus disclosed in claims 1, 3-7 and 9-15 above.  Therefore, the reasons for allowance given above are also applicable to claims 16 and 20-22.

Re claims 17-19, claims 17-19 disclose a non-transitory computer readable medium that cause a computer system to perform a method for compositing multiple camera images and include all of the limitations of the image processing apparatus disclosed in claims 1, 3-7 and 9-15 above.  Therefore, the reasons for allowance given above are also applicable to claims 17-19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hutchinson et al. US 2019/0385277 discloses an apparatus for filtering images so they can be stitched together to form a blended image.
Tourapis et al. US 2016/0094859 discloses a device and method for applying filters and image processing to combine images into a video stream.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699